Citation Nr: 0700374	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  94-43 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from June 1958 to July 1987.  
He died in March 1993.  The appellant is the veteran's widow.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1993 rating decision by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board Remanded the claim in October 1997, 
September 2003, and November 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As the appellant's representative very clearly sets out in 
the December 2006 informal presentation, the appellant has 
raised several alternative theories for a grant of service 
connection for the cause of the veteran's death in this case.  
The appellant has contended that multiple myeloma was first 
manifested in service by anemia, or that the veteran's 
multiple myeloma was the result of exposure to herbicides 
(Agent Orange), ionizing radiation, or trichloroethylene.  

Development, including requests for information to U.S. Army 
and Joint Services Records Research Center (JSRRC) (formerly, 
the U.S. Armed Services Center for Unit Records Research 
(CURR)), failed to confirm exposure to herbicides or ionizing 
radiation, and medical opinion obtained in May 2005 is 
unfavorable to a nexus between trichloroethylene exposure and 
development of multiple myeloma.  However, no medical opinion 
has been obtained as to whether the veteran manifested 
multiple myeloma, such as through findings of anemia, in 
service, or whether the disorder was manifested within the 
presumptive period following the veteran's service discharge.  
Development of medical evidence and opinion addressing this 
contention is required.  

In this regard, the Board notes that the appellant has been 
afforded several opportunities to identify the veteran's 
post-service providers of clinical treatment and authorize 
release of those records.  The RO should, however, afford the 
appellant a final opportunity to identify those records.  The 
RO should advise the appellant that no records proximate to 
the veteran's service discharge have yet been identified and 
that, in the absence of post-service clinical records, the 
statutory and regulatory presumptions of service connection, 
which are intended to benefit claimants, cannot be applied to 
this claim.  

In this regard, the Board notes that, in a statement dated in 
September 2006 and received at the Board in November 2006, 
the appellant stated that the "blood work" from the 
veteran's discharge physical showed borderline anemia.  The 
appellant should be asked to provide a copy of any 
"bloodwork" results she has from the veteran's discharge 
physical.  The appellant further stated, "you have an 
affidavit from USCG Capt[.] (Retired) Joseph R. Finelli that 
relates to this case."  The Board is unable to find an 
affidavit from this individual.  The appellant should have an 
opportunity to submit or resubmit this affidavit.  

Accordingly, the case is REMANDED for the following action:

1.  Even though the appellant has previously 
been sent such notice, it is the Board's 
opinion that she should again be provided with 
notice of VA's duties to assist and notify 
her, as set forth in the Veterans Claims 
Assistance Act of 2000, codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005), and implementing regulations, 
including 38 C.F.R § 3.159 (2006).  The notice 
should include an explanation as to the 
information or evidence needed to establish 
entitlement to service connection for the 
cause of the veteran's death and to determine 
an effective date if the claim for service 
connection for the death is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Each item of notice described in this 
paragraph should be issued prior to issuance 
of a supplemental statement of the case 
(SSOC).  

2.  The appellant should again be offered the 
opportunity to identify the providers of the 
veteran's post-service clinical treatment, 
including each facility at which the veteran 
was hospitalized for treatment of multiple 
myeloma.  The appellant should be advised that 
evidence proximate to service, within once 
year of the veteran's service discharge, would 
be particularly probative.  

The appellant should be notified that an 
affidavit from USCG Capt. (Retired) Joseph R. 
Finelli identified in correspondence received 
by VA in November 2006 is not of record; if no 
additional affidavit evidence is located, she 
should have the opportunity to re-submit that 
evidence.  

The appellant should be asked to provide a 
copy of the "bloodwork" from the veteran's 
"discharge physical" discussed in her 
statement received by VA in November 2006.  

3.  After the notice described in paragraph 
one has been issued and after any records 
identified by the appellant have been sought 
and the appellant has been advised of any 
negative results or records not obtained, the 
veteran's service medical records and post-
service clinical records should be reviewed.  
The reviewer should answer the following 
        	
        Is it at least as likely as not (i.e., is 
there a 50 percent or greater likelihood) that 
the multiple myeloma which caused the 
veteran's death was manifested during his 
service, including through a symptoms such as 
anemia?  
        
        Is it at least as likely as not (i.e., is 
there a 50 percent or greater likelihood) that 
the multiple myeloma which caused the 
veteran's death was manifested within one year 
after the veteran's service separation in July 
1987?  
        
        Is it at least as likely as not (i.e., is 
there a 50 percent or greater likelihood) that 
the multiple myeloma which caused the 
veteran's death had its onset during his 
service or within one year following his 
service discharge in July 1987, even though 
the multiple myeloma was not diagnosed until 
after July 1988?  

4.  After completion of the above and any 
additional development deemed necessary, the 
expanded record should be reviewed and it be 
determined if the veteran's claims can be 
granted.  If the claim is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



